     Case 1:19-cv-00674-RA-JLC Document 68 Filed 06/16/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/16/2020




 OFF-WHITE LLC,

                             Plaintiff,
                                                              No. 19-CV-674 (RA)
                        v.
                                                                      ORDER
 BAODING SPRINGRU TRADE CO., LTD.
 et al.,

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

          On June 10, 2020, the Court ordered Plaintiff to submit an amended proposed

 final default judgment order, which was to accurately reflect the final judgment in this

 action. The Court received that submission on June 15. The submission states, however,

 that the Court has awarded $1,400,000 to Plaintiff in statutory damages, which is not an

 accurate reflection of the Opinion adopting Judge Cott’s Report & Recommendation.

 Dkt. 5. No later than June 17, Plaintiff shall file an accurate proposed default judgment

 order.

 SO ORDERED.

Dated:     June 16, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
